   Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 1 of 13 PageID #:388




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  FREDY SOSA, individually and on behalf of
  all others similarly situated,
                                                        Case No.: 20-cv-04247
                         Plaintiff,
                                                        Honorable Marvin E. Aspen
         v.

  ONFIDO, INC., a Delaware corporation,

                         Defendant.


                 PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION
                 TO STAY AND COMPEL INDIVIDUAL ARBITRATION

                                       INTRODUCTION

       Defendant Onfido, Inc., faces an insurmountable hurdle to compelling Plaintiff Fredy

Sosa to arbitrate this dispute: there is no arbitration agreement between them. Lacking such an

agreement, Onfido instead seeks to enforce an arbitration clause contained in the Terms of

Service of OfferUp, an online marketplace app used by Mr. Sosa and to which Onfido provided

identity-verification services. But Onfido is not a party to the OfferUp Terms of Service, and, for

the most part, agreements can’t be enforced by non-signatories.

       In its Motion to Stay and Compel Individual Arbitration, Onfido offers three theories why

it should be exempt from the general rule and allowed to enforce an arbitration clause in

someone else’s agreement: third-party beneficiary, equitable estoppel, and agency. None of these

exceptions apply here, however. Onfido is not an intended third-party beneficiary of the OfferUp

Terms of Service (which, among other things, expressly disclaim the creation of any third-party

rights), Mr. Sosa engaged in no conduct on which Onfido relied to its detriment such that he is

equitably estopped from disputing Onfido’s ability to enforce the OfferUp arbitration clause, and




                                                 1
   Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 2 of 13 PageID #:389




Onfido presents no evidence that it was OfferUp’s agent such that it can invoke OfferUp’s

arbitration agreement. For these reasons—as well as the fact that Onfido seeks improper relief in

the form of an order compelling out-of-district arbitration—Onfido’s motion should be denied.

                                        BACKGROUND

       Mr. Sosa filed suit against Onfido in Illinois state court under the Biometric Information

Privacy Act, 740 ILCS 14/1 et seq. (Dkt. 1-1.) He alleges that in the course of providing identity-

verification services to OfferUp, Onfido collected his biometric data—specifically, his facial

geometry or information based on it—without his consent in violation of the statute. (Id. ¶¶ 33-

40.) Onfido removed the suit to this Court and now moves to compel arbitration. It is undisputed,

however, that no contract exists between Mr. Sosa and Onfido. Consequently, Onfido seeks to

enforce an arbitration clause in the OfferUp Terms of Service.

       As Onfido acknowledges, it is not a party to those terms. (Dkt. 21 at 9.) Furthermore, the

OfferUp Terms of Service—including the arbitration clause—make clear that they apply only to

the parties to those terms: OfferUp and its users. The terms begin by notifying users that “these

terms include a mandatory arbitration provision and class action waiver provision, which affect

your rights about how to resolve any dispute with OfferUp, Inc.” (Dkt. 23 at 13, 44, 65, 96, 126)

(emphasis added). Likewise, the arbitration provision begins by noting that it requires users to

arbitrate all disputes “with OfferUp,” and that it limits the manner in which users can seek relief

“from OfferUp.” (Id. at 35, 58, 87-88, 118-19, 148-49). It then goes on to make clear—

repeatedly—that it is an agreement solely between users “and OfferUp.” (Id. at 36, 58, 88, 119,

149) (“[Y]ou and OfferUp agree to arbitrate Disputes through binding arbitration[.]”) (emphasis

added); (id. at 36, 59, 88, 119, 149) (“You and OfferUp agree that any Dispute … will be

resolved solely through individual arbitration[.]”) (emphasis added); (id. at 36, 59, 88-89, 120,




                                                 2
    Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 3 of 13 PageID #:390




150) (“You and OfferUp agree that these Terms … shall be … governed by … the Federal

Arbitration Act”) (emphasis added); (id. at 36, 59, 89, 120, 150) (“You and OfferUp agree that

each party will notify the other party in writing of any arbitrable or small claims Dispute[.]”)

(emphasis added); (id. at 37, 59, 89-90, 121, 151) (“[Y]ou and OfferUp agree that … any

arbitration will occur in King County, Washington, [and] … will be conducted confidentially by

a single arbitrator[.]”) (emphasis added). The Terms of Service define “OfferUp” solely as

including “OfferUp, Inc.” (Id. 23 at 13, 44, 65, 96, 126.) “OfferUp” does not include any

affiliates or licensors, which are separately defined as “OfferUp Providers.” (Id. 23 at 31, 55-56,

84, 115, 145.)

       The OfferUp Terms of Service also expressly disclaim the creation of any enforceable

rights in third parties, explicitly stating that “[t]hese Terms do not create any private right of

action on the part of any third party.” (Id. at 25, 52, 77, 108, 138). Though this disclaimer

appears in Section 7 of the Terms of Service (“Acceptable Use”), the word “Terms” is defined in

the opening paragraph of the Terms of Service as “all terms described herein and all terms

incorporated by reference.” (Id. at 23 at 13, 44, 65, 96, 126.)

       Finally, while Onfido asserts that it was an agent of OfferUp, there is no evidence in the

record providing any details about their relationship. Mr. Sosa’s complaint alleges generally that

OfferUp “partnered up with Onfido to establish its users’ identities” (dkt. 1-1 ¶ 34), and the

OfferUp Terms of Service reference the TruYou identity-verification service (dkt. 23 at 18-19,

48, 71-72, 102-03, 132-33).1 The OfferUp Terms of Service go on to state that “OfferUp does



1
       The complaint doesn’t mention OfferUp by name, because the case is not against
OfferUp—it’s described as an “online marketplace.” (Dkt. 1-1 ¶¶ 33-35.) Mr. Sosa does not
dispute that the online marketplace to which the complaint refers is OfferUp. Likewise, while the
OfferUp Terms of Service do not name the provider of the TruYou identity-verification service,
Mr. Sosa agrees that it is provided by Onfido.


                                                   3
     Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 4 of 13 PageID #:391




not control, endorse or adopt any Third-Party Content and … OfferUp will have no

responsibility for any Third Party Content,” where “Third-Party Content” is defined as including

“services provided by third parties.” (Dkt. 23 at 26-27, 53, 79, 110-11, 140.) Other than that,

there is no information in the record regarding the relationship between Onfido and OfferUp. In

fact, when asked, both Onfido and OfferUp declined to provide Plaintiff’s counsel with a copy of

any agreement between them, and Onfido refused to provide any additional information about

their relationship at all. (Declaration of J. Eli Wade-Scott (“Wade-Scott Decl.”) ¶ 2, attached

hereto as Exhibit 1.)

                                          ARGUMENT

I.      THE MOTION TO COMPEL ARBITRATION IS IMPROPER.

        Before turning to the merits of Onfido’s motion, there is a remedies problem to address:

Onfido is seeking relief this Court can’t grant. Section E of the arbitration clause that Onfido

wants to enforce states that “any arbitration will occur in King County, Washington.” (Dkt. 23 at

37, 59, 89-90, 121, 151.) But as the Seventh Circuit has explained, “where [an] arbitration

agreement contains a forum selection clause, only the district court in that forum can issue a § 4

order compelling arbitration.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Lauer, 49 F.3d

323, 327 (7th Cir. 1995). Thus, when faced with a motion to compel arbitration outside its

district, a court should instead treat the motion as one for dismissal under Rule 12(b)(3) for

improper venue. See, e.g., In re Dealer Mgmt. Sys. Antitrust Litig., No. 18-cv-864, 2020 WL

832365, at *6 (N.D. Ill. Feb. 20, 2020); Nandorf, Inc. v. Applied Underwriters Captive Risk

Assurance Co., 410 F. Supp. 3d 882, 887 (N.D. Ill. 2019); Cont’l Cas. Co. v. Am. Nat. Ins. Co.,

417 F.3d 727, 732-33 (7th Cir. 2005) (stating that such an approach “makes eminent sense”).

The Court should do so here.




                                                 4
      Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 5 of 13 PageID #:392




         Regardless, re-casting the motion as one for improper venue does not change the ultimate

outcome: the motion should be denied. As explained below, this dispute is not subject to

arbitration because Onfido—a non-signatory to the OfferUp Terms of Service—has no right to

enforce an arbitration clause in a contract between OfferUp and its users. Thus, whether treated

as a motion to compel arbitration or a motion to dismiss for improper venue, Onfido’s motion

should be denied.

II.      ONFIDO—A NON-SIGNATORY—CANNOT ENFORCE THE ARBITRATION
         CLAUSE IN THE OFFERUP TERMS OF SERVICE.

         Whether an arbitration agreement can be enforced by a non-signatory to that agreement is

determined by state law. Scheurer v. Fromm Family Foods LLC, 863 F.3d 748, 752-53 (7th Cir.

2017). Here, the state whose law governs is Illinois.2

         As a general matter, only signatories are entitled to enforce an arbitration agreement.

Ervin v. Nokia, Inc., 812 N.E.2d 534, 539 (Ill. App. Ct. 2004). That said, courts have recognized

various contract-based theories under which a non-signatory may be able to enforce an

arbitration agreement. Id. Onfido asserts three such theories in support of its attempt to enforce

the OfferUp arbitration clause: third-party beneficiary, equitable estoppel, and agency. Here,

however, none of those exceptions to the general rule of non-signatory unenforceability apply.




2
        Onfido cites both Washington and Illinois law in its brief but identifies no substantive
difference between the two. (Dkt. 21 at 5-6.) For that reason alone, Illinois law applies. See
Gould v. Artisoft, Inc., 1 F.3d 544, 549 n.7 (7th Cir. 1993) (“Where the parties have not
identified a conflict between the two bodies of state law that might apply to their dispute, we will
apply the law of the forum state—here, Illinois.”). In any event, the only potential basis for
applying Washington law identified by Onfido (a Delaware corporation headquartered in
California (dkt. 1 at 3)) is a Washington choice-of-law clause in the OfferUp Terms of Service.
(Dkt. 21 at 5.) But as a non-signatory seeking to enforce those terms, Onfido cannot assert the
terms’ choice of law clause. Nucap Indus., Inc. v. Robert Bosch LLC, 273 F. Supp. 3d 986, 1006
(N.D. Ill. 2017) (“Applying [the contract’s] choice-of-law provision would assume the answer to
the antecedent question of contract formation at issue (i.e. beg the question).”).


                                                  5
   Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 6 of 13 PageID #:393




       A.        Onfido is not a third-party beneficiary of the OfferUp Arbitration Clause.

       Illinois recognizes two types of third-party beneficiaries—intended and incidental. Cont’l

Cas. Co., 417 F.3d at 734. Only an intended beneficiary has enforceable rights under the

contract. Id. See also Thomas v. UBS AG, 706 F.3d 846, 852 (7th Cir. 2013) (“A third-party

beneficiary is someone whom the contracting parties wanted to have the right to enforce the

contract.”) (emphasis omitted). “Illinois law, however, strongly disfavors finding that a third-

party beneficiary relationship exists absent express language creating one.” Word v. City of

Chicago, 946 F.3d 391, 397 (7th Cir. 2020). Here, no such language exists.

       As noted above, the arbitration provision in the OfferUp Terms of Service expressly

states that it is an agreement between “[a user] and OfferUp,” with “OfferUp” being defined as

including only OfferUp, Inc. There is nothing in the arbitration provision—let alone the required

“express language”—extending its coverage to anyone besides OfferUp and its users. This alone

defeats Onfido’s claim to be an intended third-party beneficiary entitled to enforce the arbitration

clause. See Ervin, 812 N.E.2d at 541 (“If AT&T intended that Nokia would be a third-party

beneficiary of the [wireless service agreement with AT&T customers], it could have included

Nokia in the [agreement.]”); cf. Manor v. Copart Inc., No. 17-cv-2585, 2017 WL 4785924, at *4

(N.D. Ill. Oct. 24, 2017) (allowing non-signatory subsidiary to enforce arbitration agreement

between plaintiff and “Company” where agreement expressly defined “Company” as including

subsidiaries).

       Furthermore, not only does the arbitration provision fail to mention any intended third-

party beneficiaries, the OfferUp Terms of Service expressly disclaim the creation of any

enforceable rights in third parties. (Dkt. 23 at 25, 52, 77, 108, 138) (“These Terms do not create

any private right of action on the part of any third party[.]”). This, too, is enough to defeat




                                                  6
    Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 7 of 13 PageID #:394




Onfido’s claim to third-party beneficiary status. See Barry v. St. Mary’s Hosp. Decatur, 68

N.E.3d 964, 976 (Ill. App. Ct. 2016) (finding non-signatory not to be a third-party beneficiary

where the contract specified that, except for a single identified third-party beneficiary, “nothing

contained here will be construed as, or be deemed to create, any rights or remedies in any party

other than [the parties to the contract]”).

        Onfido points to various sections of the Terms of Service (notably not the arbitration

provision) in its bid to establish itself as a third-party beneficiary, but none of those provisions

create any enforceable rights in Onfido. Sections 4 and 8, discussing a user’s obligations with

respect to using the TruYou feature and posting content on OfferUp, provide—at best—only

incidental benefits to Onfido. See Martis v. Grinnell Mut. Reinsurance Co., 905 N.E.2d 920, 924

(Ill. App. Ct. 2009) (“It must appear from the language of the contract that the contract was made

for the direct, not merely incidental, benefit of the third person.”). Nowhere is any entity but

OfferUp mentioned in those provisions. And to the extent sections 16 (disclaimer of warranties),

18 (limitation of liability), and 19 (indemnification) provide direct third-party benefits to

anyone—contrary to the Terms’ express disclaimer of third-party rights—it is not to Onfido.

Onfido relies on those sections’ use of the defined term “OfferUp Providers,” which is defined to

include OfferUp’s “affiliates.” (Dkt. 23 at 31, 55-56, 84, 115, 145.) But Onfido’s unsupported

assertion to the contrary notwithstanding, Onfido offers no evidence that it is an affiliate of

OfferUp—i.e., “[a] corporation that is related to another corporation by shareholdings or other

means of control; a subsidiary, parent, or sibling corporation.” Affiliate, Black’s Law Dictionary

(11th ed. 2019).

        In any case, even if the sections to which Onfido points did make Onfido an intended

third-party beneficiary, those sections are not the arbitration clause. To the extent any of those




                                                  7
   Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 8 of 13 PageID #:395




other sections of the OfferUp Terms of Service grant enforceable third-party rights to Onfido,

they do not grant Onfido the right to enforce the arbitration clause. See Estate of Willis v.

Kiferbaum Const. Corp., 830 N.E.2d 636, 643 (Ill. App. Ct. 2005) (a third party has no

enforceable rights under a contract “unless the agreed-to provision was intentionally included for

the direct benefit of the third party”) (emphasis added). Indeed, aside from the fact (discussed

above) that the arbitration clause is expressly limited to OfferUp and its users, that clause doesn’t

even make sense as applied to third parties. For example, the arbitration clause provides that

written notice of an arbitrable dispute must be given to the other side and specifies where and

how such notice must be sent: Notice to OfferUp must be sent by certified mail or courier to

“OfferUp Designated Agent” in Bellevue, Washington, and notice to a user must be sent to the

email address that the user used to register their OfferUp account. (Dkt. 23 at 36-37, 59, 89, 120,

150.) The arbitration clause does not specify where or how required notice is to be sent to any

third parties who have enforceable arbitration rights under that provision. If the parties intended

to give third parties like Onfido enforceable rights under this provision, it seems odd (to say the

least) that the parties would not also specify where and how required notice was to be sent as to

such third parties—information they deemed important enough to spell out as to themselves.

        “Illinois law holds a strong presumption against creating contractual rights in third

parties, and this presumption can only be overcome by a showing that the language and

circumstances of the contract manifest an affirmative intent by the parties to benefit the third

party.” Willis, 830 N.E.2d at 642-43. Onfido has failed to make that showing here.

       B.      Equitable estoppel does not apply.

       Onfido’s appeal to equitable estoppel is similarly unavailing. “In Illinois, ‘a claim of

equitable estoppel exists where a person, by his or her statements or conduct, induces a second




                                                  8
   Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 9 of 13 PageID #:396




person to rely, to his or her detriment, on the statements or conduct of the first person.’” Warciak

v. Subway Rests., Inc., 880 F.3d 870, 872 (7th Cir. 2018) (quoting Ervin, 812 N.E.2d at 541).

This detrimental reliance must be shown “by clear, concise, and unequivocal evidence.” Ervin,

812 N.E.2d at 541 (internal quotations omitted).

       Here, Onfido fails to explain—let alone provide clear, concise, and unequivocal evidence

of—what statements or conduct of Mr. Sosa it relied on, what action it took in reliance on any

such statements or conduct, how any such reliance was reasonable, or what detriment it suffered

in doing so. Even assuming he agreed to the OfferUp Terms of Service when creating an account

or logging in to OfferUp, see Sgouros v. TransUnion Corp., 817 F.3d 1029 (7th Cir. 2016)

(clicking an “I accept” button under an online service agreement during a sign-up process did not

manifest consumer’s assent to terms), Mr. Sosa took no action at all with respect to Onfido. He

did exactly what the plaintiff did in Ervin with respect to a non-signatory seeking to enforce an

arbitration clause: nothing. Ervin, 812 N.E.2d at 541 (“When [plaintiff] entered into [a contract

containing an arbitration clause] with AT&T for cell phone service in July of 2000, he took no

action from which [non-signatory defendant] could have reasonably relied on to its detriment

that [plaintiff] had agreed to arbitrate any claim he had against [non-signatory defendant].”). And

as the Illinois Supreme Court has explained, “[w]ithout the misrepresentation or concealment of

a material fact, equitable estoppel does not apply.” Parks v. Kownacki, 737 N.E.2d 287, 296 (Ill.

2000). See also Geddes v. Mill Creek Country Club, Inc., 751 N.E.2d 1150, 1157 (Ill. 2001)

(setting out the elements of equitable estoppel).

       Ignoring the elements established by the Illinois Supreme Court, Onfido instead argues

that equitable estoppel applies whenever a plaintiff “raises allegations of substantially

interdependent and concerted misconduct by both the non-signatory and one or more of the




                                                    9
   Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 10 of 13 PageID #:397




signatories to the contract.” (Dkt. 21 at 13) (quoting Paragon Micro, Inc. v. Bundy, 22 F. Supp.

3d 880, 889-90 (N.D. Ill. 2014)). But this “interdependent and concerted misconduct” test is not

the law in Illinois; it is federal common law that has its genesis in a 1999 Eleventh Circuit case.

See Paragon Micro, 22 F. Supp. 3d at 889-90 (citing MS Dealer Serv. Corp. v. Franklin, 177

F.3d 942 (11th Cir. 1999)). Illinois courts have expressly and repeatedly rejected this MS Dealer-

derived test. See Ervin, 812 N.E.2d at 541-42 (declining to adopt MS Dealer standard for

equitable estoppel); Peach v. CIM Ins. Corp., 816 N.E.2d 668, 673-74 (Ill. App. Ct. 2004)

(same); Guar. Trust Life Ins. Co. v. Platinum Supplemental Ins., Inc., 68 N.E.3d 481, 491-92 (Ill.

App. Ct. 2016) (same).

       Whether a non-signatory can enforce an arbitration agreement (including through

equitable estoppel) is determined by state—not federal—law. Scheurer, 863 F.3d at 752-53;

CCC Info. Servs. Inc. v. Tractable Inc., No. 18 C 7246, 2019 WL 2011092, at *4 (N.D. Ill. May

7, 2019). Illinois law requires clear, concise, and unequivocal evidence of detrimental reliance on

some misrepresentation or concealment of a material fact. Onfido has failed to provide any such

evidence, and equitable estoppel therefore does not apply to allow non-signatory enforcement of

the OfferUp Terms of Service.

       C.      Onfido has failed to establish an agency relationship with OfferUp.

       Finally, Onfido asserts that it can enforce the OfferUp arbitration clause because “[it] was

acting as OfferUp’s agent in connection with the TruYou feature.” (Dkt. 21 at 13.) As an initial

matter, Onfido’s attempt to enforce the arbitration clause as OfferUp’s agent appears to be

expressly prohibited by the clause itself. (Dkt. 23 at 36, 59, 88, 119, 149) (“You and OfferUp

agree that there will be no class arbitration or arbitration in which an individual attempts to

resolve a Dispute as a representative of another individual or group of individuals.”) (emphasis




                                                 10
   Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 11 of 13 PageID #:398




added). In any case, Onfido’s agency argument fails for a more fundamental reason: there’s no

evidence that Onfido was ever an agent of OfferUp.

       “Agency is a consensual, fiduciary relationship between two legal entities created by law,

where the principal has the right to control the activities of the agent, and the agent has the power

to conduct legal transactions in the name of the principal.” Caligiuri v. First Colony Life Ins.

Co., 742 N.E.2d 750, 756 (Ill. App. Ct. 2000). Thus, “[t]he test of agency is [1] whether the

alleged principal has the right to control the manner and method in which work is carried out by

the alleged agent and [2] whether the alleged agent can affect the legal relationships of the

principal.” Chemtool, Inc. v. Lubrication Techs., Inc., 148 F.3d 742, 745 (7th Cir. 1998)

(applying Illinois law). Both elements must be satisfied for there to be an agency relationship.

See, e.g., Caligiuri, 742 N.E.2d at 756-58 (finding no agency where, though there was evidence

that alleged principal “would maintain full responsibility for the training, supervision and

control” of alleged agent’s employees, there was no evidence that alleged agent “had the ability

to conduct legal transactions in the name of” alleged principal).

       Here, Onfido doesn’t assert—let alone present evidence of—either element. See Sphere

Drake Ins. Ltd. v. Am. Gen. Life Ins. Co., 376 F.3d 664, 672 (7th Cir. 2004) (“[T]he party

alleging an agency relationship … bears the burden of proving its existence by a preponderance

of the evidence.”). Onfido doesn’t claim that OfferUp had the right to control the manner and

method in which Onfido provided identity-verification services to OfferUp, nor does it claim that

it had the right to conduct transactions for or otherwise affect the legal relationships of OfferUp.

Instead, Onfido simply points to three paragraphs in the complaint in which Mr. Sosa alleges that

OfferUp “partnered” with Onfido to establish OfferUp users’ identities. (Dkt. 21 at 13-14.) But

contrary to Onfido’s assertion, the fact that OfferUp engaged Onfido to provide identity-




                                                 11
   Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 12 of 13 PageID #:399




verification services does not—without more—establish an agency relationship. See, e.g.,

Chemtool, 148 F.3d at 146-47 (an “agreement whereby [one company] performed certain

services on [another company’s] behalf” did not create an agency relationship where “[second

company] did not exercise control over the manner in which [first company] provided its

services and … [first company] lacked authority to affect [second company’s] legal relations”).

In fact, the OfferUp Terms of Service expressly disclaim the kind of control over or

responsibility for third parties’ provision of services that would be required to make those third

parties OfferUp’s agents. (Dkt. 23 at 26-27, 53, 79, 110-11, 140) (stating that “OfferUp does not

control, endorse or adopt any Third-Party Content and … OfferUp will have no responsibility for

any Third Party Content,” where “Third-Party Content” is defined as including “services

provided by third parties”).

       Remarkably, when Plaintiff’s counsel requested evidence that might establish or disprove

agency—the agreement between OfferUp and Onfido, or a declaration from Onfido establishing

agency—Onfido refused. (See Correspondence between J. Eli Wade-Scott and Joel Griswold,

Ex. 1-A.) Onfido has decided to do nothing but point to the allegations of the complaint, which

do not carry Onfido’s burden to establish agency. Having failed to establish the existence of an

agency relationship, Onfido cannot enforce OfferUp’s Terms of Service under an agency theory.

                                         CONCLUSION

       Because Onfido cannot enforce the arbitration clause in the OfferUp Terms of Service,

Defendant’s Motion to Stay and Compel Arbitration should be denied.




                                                12
  Case: 1:20-cv-04247 Document #: 26 Filed: 11/17/20 Page 13 of 13 PageID #:400




                                     Respectfully submitted,

                                     FREDY SOSA, individually and on behalf of all
                                     others similarly situated,

Dated: November 17, 2020             By: /s/ J. Eli Wade-Scott
                                             One of Plaintiff’s attorneys

                                     Benjamin H. Richman
                                     brichman@edelson.com
                                     J. Eli Wade-Scott
                                     ewadescott@edelson.com
                                     Schuyler Ufkes
                                     sufkes@edelson.com
                                     EDELSON PC
                                     350 North LaSalle Street, 14th Floor
                                     Chicago, Illinois 60654
                                     Tel: 312.589.6370




                                       13
